DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE for 16/334,834 filed on 8/3/22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5-6, 8-16, 20-21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2015/0168033) in view of Shinichiro (JP 2015056918).

	Regarding claim 8, Yamakawa teaches: 
An air conditioner using a refrigeration cycle ([0135]: FIG. 25 Air conditioner), the air conditioner comprising: 
a compressor ([0137]: compressor 51) to compress a refrigerant used in the refrigeration cycle;
 a fan to blow air to a heat exchanger ([0137]: a fan 60 provided near the heat exchanger 57);
an inverter to generate three-phase AC voltages from the DC voltage ([0137]: inverter 9);
 a motor to produce a driving force for driving the compressor with a plurality of coils ([0137]: the compressor 51 is the compressor 1 explained in the embodiments described above and includes the motor 8), the three-phase AC voltages being applied to the coils ([0051]: motor 8 is a three phase); 
a connection switching unit to switch connection ([0052]: wiring switching unit 33) states of the coils between a first connection state and a second connection state ([0059]: Y-connection and DELTA-connection Figs. 4-1 to 4-3); and 
a controller (control unit 10) to detect an abnormality of the connection switching unit ([0125]: error and [0126]: output voltage imbalance, increase in loss, superimposition of DC currents due to the imbalance of the current flowing in the motor windings; thus abnormality of the wiring switching unit 33), wherein
 the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state ([0059]), 
the inverter is connected to the motor with a first line, a second line, and a third line (Fig. 2 shows the inverter 9 connected to the motor with first line Vu, second line Vv, and third line Vw),
 the inverter individually applies a voltage in order to a combination of the first line and the second line, a combination of the second line and the third line and a combination of the third line and the first line (Fig. 9 shows the voltage to a combination of different lines, Fig. 14 shows voltage vectors between different lines combinations and Fig. 2 shows that through PWM the inverter applies a voltage Vu, Vv and Vw),
 the current detection circuit 
 detects, as a first current value (Fig. 16 phase current iu), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line, 
detects as a second current value (Fig. 16 phase current iv), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line, and 
detects, as a third current value (Fig. 16 phase current iw), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line.
Yamakawa doesn’t explicitly teach a converter to generate a DC voltage, the controller detects the abnormality of the connection switching unit by comparing the first current value, the second current value, and the third current value and,
wherein the abnormality is opening failure or short-circuit failure.
However, Shinichiro teaches a converter 10 in Fig. 1 to generate DC voltage, current sensors 80, 90 to detect currents of phases. The detected currents of Iu, Iv, as shown in FIG.1 are input in the ECU 60 so that the deviation of currents are calculated and abnormality such as short-circuit is determined in phase arms/ switching elements Q12, Q22,Q32 (see Abstract).
Given the teaching of Shinichiro, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  provide the drive of Yamakawa with a converter and the method of determining abnormality of switching based on current deviation and detection in order to rectify the voltage and prolong the life of the motor drive.

Regarding claim 2, Yamakawa teaches:
The air conditioner according to claim 1, further comprising an input reception unit ([0056]: driving signal generating unit 13) to receive input to start an operation of the air conditioner ([0057]: voltage command V* transmitted to the driving –signal generating unit 13), 
Wherein, after the input reception unit receives the input to start the operation (it’s inherent that there’s abnormality detection once a voltage is applied, that is after the input reception unit receives the input to start the operation. It is to be noted that no abnormality can be detected if voltage is not applied; in other words if the operation has not started) the controller detects the abnormality of the connection switching unit before the compressor is driven ([0058]: on the basis of the three-phase voltage command  and the bus voltage Vdc, applying a voltage to the motor and heating the compressor 1).
 
Regarding claim 5, Yamakawa teaches:
 The air conditioner according to claim 1, further comprising an input reception ([0056]: driving signal generating unit 13) to receive input to start an operation of the air conditioner ([0057]: voltage command V* transmitted to the driving –signal generating unit 13), 
wherein the controller detects the abnormality of the connection switching unit in response to reception of the input by the input reception unit ([0058]: on the basis of the three-phase voltage command  and the bus voltage Vdc the signal generating unit 13 provides the voltage to motor then the abnormality detection is applied).  

Regarding claim 6, Yamakawa teaches:
	the controller detects the abnormality of the connection switching unit before the fan is driven after the input reception unit receives the input ([0137]: when the air conditioner starts and the abnormality detection is done once the ac starts working).

Regarding claim 9, Yamakawa teaches:
An air conditioner using a refrigeration cycle ([0135]: FIG. 25 Air conditioner), the air conditioner comprising: 
a compressor ([0137]: compressor 51) to compress a refrigerant used in the refrigeration cycle;
 a fan to blow air to a heat exchanger ([0137]: a fan 60 provided near the heat exchanger 57);
an inverter to generate three-phase AC voltages from the DC voltage ([0137]: inverter 9);
 a motor to produce a driving force for driving the compressor with a plurality of coils ([0137]: the compressor 51 is the compressor 1 explained in the embodiments described above and includes the motor 8), the three-phase AC voltages being applied to the coils ([0051]: motor 8 is a three phase); 
a connection switching unit to switch connection ([0052]: wiring switching unit 33) states of the coils between a first connection state and a second connection state ([0059]: Y-connection and DELTA-connection Figs. 4-1 to 4-3); and 
a controller (control unit 10) to detect an abnormality of the connection switching unit ([0125]: error and [0126]: output voltage imbalance, increase in loss, superimposition of DC currents due to the imbalance of the current flowing in the motor windings; thus abnormality of the wiring switching unit 33), wherein
 the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state ([0059]), 
the inverter is connected to the motor with a first line, a second line, and a third line (Fig. 2 shows the inverter 9 connected to the motor with first line Vu, second line Vv, and third line Vw),
the inverter applies a voltage so that a current flows in order in only a first direction from the first line to the second line and the third line, in only a second direction from the second line to the first line and the third line, and in only a third direction from the third line to the first line and the second line, individually (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection circuit 
 detects, as a first current value (Fig. 16 phase current iu), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line, 
detects as a second current value (Fig. 16 phase current iv), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line, and 
detects, as a third current value (Fig. 16 phase current iw), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line. 
Yamakawa doesn’t explicitly teach a converter to generate a DC voltage, the controller detects the abnormality of the connection switching unit by comparing the first current value, the second current value, and the third current value and,
wherein the abnormality is opening failure or short-circuit failure.
However, Shinichiro teaches a converter 10 in Fig. 1 to generate DC voltage, current sensors 80, 90 to detect currents of phases. The detected currents of Iu, Iv, as shown in FIG.1 are input in the ECU 60 so that the deviation of currents are calculated and abnormality such as short-circuit is determined in phase arms/ switching elements Q12, Q22,Q32.
Given the teaching of Shinichiro, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  provide the drive of Yamakawa with a converter and the method of determining abnormality of switching based on current deviation and detection in order to rectify the voltage and prolong the life of the motor drive.

Regarding claim 10, Yamakawa teaches:
An air conditioner using a refrigeration cycle ([0135]: FIG. 25 Air conditioner), the air conditioner comprising: 
a compressor ([0137]: compressor 51) to compress a refrigerant used in the refrigeration cycle;
 a fan to blow air to a heat exchanger ([0137]: a fan 60 provided near the heat exchanger 57);
an inverter to generate three-phase AC voltages from the DC voltage ([0137]: inverter 9);
 a motor to produce a driving force for driving the compressor with a plurality of coils ([0137]: the compressor 51 is the compressor 1 explained in the embodiments described above and includes the motor 8), the three-phase AC voltages being applied to the coils ([0051]: motor 8 is a three phase); 
a connection switching unit to switch connection ([0052]: wiring switching unit 33) states of the coils between a first connection state and a second connection state ([0059]: Y-connection and DELTA-connection Figs. 4-1 to 4-3); and 
a controller (control unit 10) to detect an abnormality of the connection switching unit ([0125]: error and [0126]: output voltage imbalance, increase in loss, superimposition of DC currents due to the imbalance of the current flowing in the motor windings; thus abnormality of the wiring switching unit 33), wherein
 the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state ([0059]), 
the inverter is connected to the motor with a first line, a second line, and a third line (Fig. 2 shows the inverter 9 connected to the motor with first line Vu, second line Vv, and third line Vw),
the inverter applies a voltage so that a current flows in order in only a first direction from the first line and the second line to the third line, in only a second direction from the second line to the first line and the third line to the first line, and in only a third direction from the third line and the third line to the second line, individually (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection circuit 
 detects, as a first current value (Fig. 16 phase current iu), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line, 
detects as a second current value (Fig. 16 phase current iv), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line, and 
detects, as a third current value (Fig. 16 phase current iw), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line.
Yamakawa doesn’t explicitly teach a converter to generate a DC voltage, the controller detects the abnormality of the connection switching unit by comparing the first current value, the second current value, and the third current value and,
wherein the abnormality is opening failure or short-circuit failure.
However, Shinichiro teaches a converter 10 in Fig. 1 to generate DC voltage, current sensors 80, 90 to detect currents of phases. The detected currents of Iu, Iv, as shown in FIG.1 are input in the ECU 60 so that the deviation of currents are calculated and abnormality such as short-circuit is determined in phase arms/ switching elements Q12, Q22,Q32.
Given the teaching of Shinichiro, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  provide the drive of Yamakawa with a converter and the method of determining abnormality of switching based on current deviation and detection in order to rectify the voltage and prolong the life of the motor drive.

Regarding claims 11, 23 and 26, Yamakawa teaches:
The air conditioner according claim 8, wherein the([0126]: by superimposition Examiner interprets the detected value different from the previous value).  

Regarding claim 12, Yamakawa teaches:
The air conditioner according to claim 11, wherein the([0126]: by superimposition Examiner interprets the detected value different from the previous value).  

Regarding claim 13, Yamakawa teaches:
The air conditioner according to claim 8, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
 the inverter individually applies a voltage in order to a combination of the first line and the second line, a combination of the second line and the third line, and a combination of the third line and the first line (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two), 
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and 
detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
the controller detects the abnormality of the connection switching unit by comparing the fourth current value, the fifth current value, and the sixth current value ([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claim 14, Yamakawa teaches:
The air conditioner according to claim 9, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
 the inverter applies a voltage so that a current flows in order in only a first direction from -8-Attorney Docket No. 129I_044_TN the first line to the second line and the third line, in only a second direction from the second line to the first line and the third line, and in only a third direction from the third line to the first line and the second line (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection circuit 
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two), 
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and 
detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the third direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
the controller detects the abnormality of the connection switching unit by comparing the fourth current value, the fifth current value, and the sixth current value ([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claim 15, Yamakawa teaches:
The air conditioner according to claim 10, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
the inverter applies a voltage so that a current flows in order in only a first direction from the first line and the second line to the third line, in only a second direction from the second line and the third line to the first line, and in only a third direction from the first line and the third line to the second line(Fig. 9 shows the voltage vector so that current flows in specific direction), 
the current detection circuit -9-Attorney Docket No. 129I_044_TN 
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two),
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and
 detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the third direction, ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
 the([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claims 16, 24 and 27, Yamakawa teaches:
The air conditioner according to claim 8, wherein  
the coils are a first coil having one end connected to the first line (phase u), a second coil having one end connected to the second line (phase v), and a third coil having one end connected to the third line (phase w), 
the connection switching unit has 
a first switch to switch a connection destination of another end of the first coil (Fig. 4-1 shows a first switch);
 a second switch to switch a connection destination of another end of the second coil (Fig. 4-1 shows a second switch); and
 a third switch to switch a connection destination of another end of the third coil (Fig. 4-1 shows a third switch), and 
the first switch, the second switch, and the third switch individually switch the connection destinations in accordance with an instruction from the controller (Fig. 4-1 shows inverter control unit 10 sending control signals to the switches).  

Regarding claims 20, 25 and 28, Yamakawa teaches:
The air conditioner according claim 16, wherein the first switch, the second switch, and the third switch are semiconductor switches ([0112]-[0115]: semiconductior with wide bandgap).  

Regarding claim 21, Yamakawa teaches:
The air conditioner according to claim 20, wherein the semiconductor switches are switching elements made by using a WBG semiconductor ([0112]-[0115]: semiconductor with wide bandgap).  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2015/0168033) in view of Shinichiro (JP 2015056918) and further in view of Mills, JR. (US 2009/0001921).

Regarding claim 3, Yamakawa teaches:
controller detects the abnormality of the connection switching unit after the fan is driven.  
Yamakawa doesn’t explicitly teach -3-Attorney Docket No. 129I_044_TN the fan used in an indoor unit.
However Shinomoto teaches in [0066] a ventilation fan which may be indoor unit.

None of Yamakawa nor Shinichiro teaches the detection of abnormality after receiving the input to start, after the fan is driven and before the compressor is driven.
However, it’s a well known fact that compressors are started with a delay after the ignition is ON (start input). With respect to Air Conditioners the fan is almost started right away but the compressor needs to charge for a while before starting up. For instance Mills teaches in Fig. 3 and para 0025 how the time line diagram shows the compressor running/starting up after 4 seconds of the Turn On Demand.
Given the teaching of Shinichiro and Mills, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the fan in an indoor unit into the system of Yamakawa in order to provide ventilation for the indoor surrounding and prevent from heating and incorporate the start relay 112 along with start capacitor 110 and contact 115 of Mills into the circuit of Yamakawa in order to implement a method and embodiment of motor start apparatus that can more optimally operate the motorand other related electrical, electronic and mechanical components (see Mills para 0015).

Regarding claim 4, Yamakawa teaches:
The air conditioner according to claim 2, wherein 
the fan is used in an outdoor unit ([0137]: since the fan is provided near the heat exchanger 57, different from the internal heat exchanger 55, then it is an outdoor unit); and  
controller detects the abnormality of the connection switching unit after the fan is driven ([0137]: fan is driven when the air conditioner starts and the abnormality detection is done once the ac and the fan start working). 
Yamakawa doesn’t explicitly teach -3-Attorney Docket No. 129I_044_TN the fan used in an indoor unit.
However Shinomoto teaches in [0066] a ventilation fan which may be outdoor unit.

None of Yamakawa nor Shinichiro teaches the detection of abnormality after receiving the input to start, after the fan is driven and before the compressor is driven.
However, it’s a well known fact that compressors are started with a delay after the ignition is ON (start input). With respect to Air Conditioners the fan is almost started right away but the compressor needs to charge for a while before starting up. For instance Mills teaches in Fig. 3 and para 0025 how the time line diagram shows the compressor running/starting up after 4 seconds of the Turn On Demand.
Given the teaching of Shinichiro and Mills, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the fan in an outdoor unit into the system of Yamakawa in order to provide ventilation for the indoor surrounding and prevent from heating and incorporate the start relay 112 along with start capacitor 110 and contact 115 of Mills into the circuit of Yamakawa in order to implement a method and embodiment of motor start apparatus that can more optimally operate the motorand other related electrical, electronic and mechanical components (see Mills para 0015).

Response to Arguments
	Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued on pages 15-16 with respect to limitations of previous claim 1, now incorporated in claim 8 that imbalance of voltages and the method to prevent voltage from falling below Lim. Further Applicant argues that the heating method of Yamakawa heating method can suppress the imbalance in the current.
	Examiner argues that the current imbalance was mentioned as a way to show that there’s detection before the determining of this imbalance of current. If there’s existence of imbalance/error/abnormality, there must be a detection procedure because that’s how the imbalance is determined. The claim states phase currents are detected and based on the current detection abnormality is determined. Yamakawa mentions imbalance of the currents. Further Yamakawa teaches in [00121] a detection of flowing current and in [0131]: detected currents. Therefore, Yamakawa teaches detection of current. Examiner relies on the secondary prior art to teach that the abnormality of switch is based on detected currents of the phases. 
	
	Applicant further argued on page 15 that the combination of Yamakawa and Shinichiro in combination do not teach the claim limitations. 
	Examiner argues that Shinichiro’s art teaches determining abnormality of such as short-circuit of switching elements Q12, Q22, Q32 based on detected currents Iu, Iv input to the ECU 60. The claim states the controller detecting abnormality of connection switches based on detected currents to the controller. Yamakawa teaches the connection switching to a first mode and second mode for the motor winding.  And Schinichiro, as stated above is brought as a secondary reference to teach the determining of short circuit of switches based on detected phase currents. 

For the above reasons, the claims are not allowable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/21/22
                                                                                                                                                                                                       /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846